Judgment unanimously affirmed. Memorandum: Defendant’s principal claim on appeal from conviction of second degree manslaughter is that the verdict is not supported by the evidence. We disagree. Defendant was seen swinging a knife in the victim’s face immediately prior to a bar fight in which the victim was fatally stabbed. He was overheard arguing with the victim prior to the fight. Defendant also waved the knife over his head immediately after the fight. This evidence was legally sufficient to establish that defendant recklessly caused the victim’s death (see, Penal Law § 125.15 [1]; People v Licitra, 47 NY2d 554; People v Costello, 112 AD2d 478; People v Holliday, 74 AD2d 993). On this record, we also conclude that the verdict was not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The trial court’s charge was proper in all respects. Defendant’s remaining claims do not require reversal. (Appeal from judgment of Erie County Court, Dillon, J. — manslaughter, second degree.) Present — Doerr, J. P., Boomer, Green, Balio and Davis, JJ.